Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/079,531 and Amendment filed on 07/15/21. Claims 1 and 13-14 have been amended. Claims 1-21 remain pending in the application.
2.  Objection of the specification has been withdrawn based on Applicant’s amendment.
3. By amending the claim/s, which necessitates changing the ground/citations for rejection, the new rejection of claims was necessitated by Applicant’s Amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

4.  Claims 1-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JP Patent 2011162967) in view of Seong et al. (U.S. Pub. No.: 20170111088).
5.  As to claims 1 and 13-14 Suzuki describes:
Claim 1 (Currently Amended) A vehicle charging system (Abstract; ¶¶ 1; 3) comprising:
a charging apparatus that performs charging on a rechargeable battery of a vehicle (an equipment that can supply the electric power supplied from the power source equipment (charging apparatus) to charge battery of each of the plurality of electric vehicles – Abstract; ¶¶ 1; 3; Fig.2);
a state-of-charge acquisition part configured to acquire a state-of-charge of rechargeable batteries in a plurality of vehicles (a vehicle information device 331/330 measures/acquires the charging rate of the electric vehicles (state-of-charge acquisition part configured to acquire a state-of-charge of rechargeable batteries in a plurality of vehicles) and sends it to the computer 310/311  - ¶¶ 14; 31-32; 35; Figs.2-3); and 
a charging control apparatus that selects a vehicle to be charged from the plurality of vehicles on the basis of the state-of-charge (a computer body 311/310 (charging control apparatus) selects one electric vehicle according to a charging rate (state-of-charge) from among a plurality of electric vehicles; for example, the computer body 311 (charging control apparatus) selects one electric vehicle having a relatively large charging rate (state-of-charge) from among a plurality of electric vehicles - ¶¶ 14; moves the charging apparatus and/or the vehicle (the computer body 311/310 (charging control apparatus) acquires a delivery request for delivering an electric vehicle without specifying an electric vehicle, and transmits an electric vehicle obtained from a delivery vehicle selection function F 22 to a parking mechanism 200; a parking mechanism 200 is a device that moves a plurality of vehicles between the storage space 212 and the plurality of parking spaces 211 and parks them in the plurality of parking spaces 211 - ¶¶ 2; 23; 48-49; Figs.1-2), and controls the charging operation of the charging apparatus (the computer body 311/310 (charging control apparatus) selects one or a plurality of electric vehicle to be powered, which is an electric vehicle to be powered in accordance with a predetermined priority from among a plurality of electric vehicles in which a power supply request is requested so that the total sum of electric power to be supplied to the power supply device does not exceed the rated power capacity - ¶¶ 17; 45),
wherein the vehicle is moved on a pallet to a location where the vehicle can be charged by the charging apparatus (a plurality of pallets are each placed in a plurality of parking spaces 211, wherein each pallet 213 is a structure for mounting a vehicle; a transport device 215 is a mechanism for moving the pallet 213 with mounted on it the vehicle to a power supply device 300 for supplying electric power to the electric vehicle (vehicle is moved on a pallet to a location where the vehicle can be charged by the charging apparatus) - ¶¶ 23; 33-34).
With respect to claim 1 Suzuki discloses the charging apparatus for charging on the rechargeable battery of the vehicle, however he does not explicitly describe that the 
As to claim 1 Seong in combination with Suzuki discloses that the charging apparatus is used for a non-contact charging on the rechargeable battery of the vehicle (the present disclosure provide a primary pad used for effective magnetic field alignment between a charging infrastructure of an EV wireless power charging system and an electric vehicle battery - ¶¶ 12-13; 55) by facing a power receiving coil mounted on the vehicle (the VA controller 12 may move the secondary pad or the secondary coil of the secondary pad in the EV, based on the estimated position of the primary pad (S53), and align the primary coil with the secondary coil (S54); the alignment part 65 may be configure to provide relative position information needed for the GA controller to move the primary pad or the primary coil (i.e., GA coil) of the primary pad - ¶¶ 119; 133).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Seong’s teaching regarding the charging apparatus is used for a non-contact charging on the rechargeable battery of the vehicle by facing a power receiving coil mounted on the vehicle to modify Suzuki’s invention by effectively performing alignment between the charging apparatus coil and the vehicle coil in an EV wireless charging system, thereby avoiding using bulky, moisture depending, charging cable that makes electric vehicle charging more convenient (¶ 33).
Claims 13-14 describe similar features as claim 1, and will have the same reasoning for rejection under 35 U.S.C. 103 as set forth above.

Claim 2 The vehicle charging system, wherein the charging control apparatus sequentially charges rechargeable batteries of at least two vehicles by repeating the operation of selecting at least one vehicle from the plurality of vehicles and charging the selected vehicle (Abstract; ¶¶ 6-7; 10-11; 24; 26-30; 36; 39-40; 42-45; 50);
Claim 3 The vehicle charging system, wherein the charging control apparatus selects the vehicle to be charged in descending order of the empty capacity of the rechargeable battery (¶¶ 28; 30; 42);
Claim 4 The vehicle charging system further comprising recording part configured to record parking start times of the plurality of vehicles, wherein
the charging control apparatus selects the vehicle to be charged by referring to the parking start time in addition to the state-of-charge (¶¶ 10-11; 17; 26; 30; 36; 38-39);
Claim 5 The vehicle charging system, wherein the charging control apparatus selects the vehicle to be charged in chronological order of the parking start time, starting with the earliest (¶¶ 12; 28; 30);
Claims 6-7 The vehicle charging system further comprising an estimating part configured to estimate scheduled departure times of the plurality of vehicles, wherein the charging control apparatus selects the vehicle to be charged by referring to the scheduled departure time in addition to the state-of-charge (¶¶ 10; 17; 26; 30; 36; 52);
Claims 8-9, 21 The vehicle charging system comprising an part configured to estimate parking times of the plurality of vehicles, wherein the charging control apparatus selects the vehicle to be charged by referring to the parking time (¶¶ 10; 17; 26; 30; 42; 50);
Claim 10 The vehicle charging system further comprising part configured to predict a state-of-charge of the rechargeable battery in the vehicle, wherein
the charging control apparatus selects the vehicle to be charged on the basis of the predicted state-of-charge value at departure (¶¶ 10-11; 13; 17; 27; 30; 35-36; 52);
Claim 11 The vehicle charging system further comprising part configured to predict a state-of-charge of the rechargeable battery in the vehicle, wherein the charging control apparatus selects the vehicle to be charged on the basis of how much the state-of-charge value is predicted to increase before the departure time (¶¶ 25; 46; 50);
Claims 15-16 The vehicle charging system further comprising a recording part configured to record parking start times of the plurality of vehicles, wherein the charging control apparatus selects the vehicle to be charged by referring to the parking start time in addition to the state-of-charge (¶¶ 10-11; 17; 26; 30; 36; 38-39);
Claims 17-20 The vehicle charging system further comprising an estimating part configured to estimate scheduled departure times of the plurality of vehicles, wherein the charging control apparatus selects the vehicle to be charged by referring to the scheduled departure time in addition to the state-of-charge (¶¶ 10; 17; 26; 30; 36; 52).
7.  Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Seong and further in view of Penilla et al. (U.S. Patent 9,371,007).
With respect to claim 12 Suzuki and Seong do not explicitly describe the charging system further comprising an means for acquiring part configured to acquire charging condition information set by a user for the vehicle.
As to claim 12 Penilla in combination with Suzuki and Seong teaches the  
vehicle charging system (Abstract) further comprising an means for acquiring part configured to acquire charging condition information set by a user for the vehicle, wherein the charging control apparatus selects the vehicle to be charged by referring to the charging condition information in addition to the state-of-charge (col.2, ll.34-57; col.17, ll.61-67; col.18, ll.1-6; col.21, ll.23-67; col.22, ll.1-6; col.23, ll.1-16; col.25, ll.52-67; col.26, ll.1-67; col.27, ll.1-11; col.29, ll.7-18).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Penilla’s  teaching regarding the charging system further comprising an means for acquiring part configured to acquire charging condition information set by a user for the vehicle to modify Suzuki’s and Seong’s inventions by creating more user friendly park and ride charging environment (col.25, ll.52-67; col.26, ll.1-15).


REMARKS
8.  Mostly Applicant argues that amended claims 1, 13 and 14 overcome rejection under 35 U.S.C. §103.
By amending the claim/s, which necessitates changing the ground/citations for rejection, the new rejection of claims was necessitated by Applicant’s Amendment and presented above in the instant Office Action.
9.  Next, Applicant argues, “Suzuki does not teach or suggest a non-contact charging apparatus”.
Examiner appreciates this Applicant’s arguments. However, in the Office Action filed on 04/15/2021 Examiner already provided this statement (see page 4) and provided reasons why combination of Seong and Suzuki can be used to reject claims under 35 U.S.C. 103 (see pages 4-5).
10.  Applicant's arguments filed on 07/15/2021 have been fully considered, but they are not persuasive with regard to rejections of claims 1-21.
11. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851